Citation Nr: 1100441	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  07-10 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in 
Mountain Home, Tennessee


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from April 13 to 
April 14, 2006, at the Johnson City Medical Center.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 decision of the VAMC in Mountain Home, 
Tennessee, which denied reimbursement for unauthorized medical 
expenses.  

The Board received evidence directly from the Veteran's 
representative (associated with the informal hearing 
presentation) in November 2010.  The representative has waived 
agency of original (AOJ) consideration of the evidence.  As such, 
the file need not be returned to the AOJ for initial 
consideration.  See 38 C.F.R. § 20.1304(c) (2010).


FINDINGS OF FACT

1.  On April 13 and 14, 2006, care and services were not rendered 
for an adjudicated service-connected disability, or for a non-
service-connected disability associated with and held to be 
aggravating an adjudicated service-connected disability; the 
Veteran did not have a total and permanent rating; and he was not 
in a rehabilitation program.  

2.  Emergent care was warranted on April 13, 2006, for hypoxia 
and mild respiratory failure.

3.  A prudent layperson would have reasonably expected that delay 
in seeking immediate medical attention for the initial evaluation 
and treatment would have been hazardous to life or health.

4.  At the time of transport to an emergency room, the Mountain 
Home VAMC was on divert and not receiving patients.

5.  The expenses beyond the initial emergency evaluation and 
treatment are for continued medical care performed because the 
Veteran could not have been safely discharged or transferred to a 
VA or other Federal facility as the VAMC was on divert.

6.  The Veteran had been enrolled in VA medical service programs 
for several years prior to April 2006.

7.  The Veteran is financially responsible to the Johnson City 
Medical Center providers.

8.  The Veteran did not have other insurance on April 13 or 14, 
2006.

9.  There appears to be no third party liability or worker's 
compensation such that the Veteran could attempt recovery from 
another source.

10.  The Veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical 
expenses arising from emergency care provided at a non-VA 
facility between April 13 and April 14, 2006, have been met. 38 
U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)), imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  The Board has granted the appeal, as discussed below.  
Thus, any error related to the duties to notify or assist is 
harmless.

The Veteran now seeks reimbursement for unauthorized medical 
expenses.  The Veteran sought treatment for an episode of 
exacerbation of chronic obstructive pulmonary disease on April 
13, 2006.  The Veteran was treated by Emergency Medical Services 
(EMS).  The record establishes that the Veteran requested 
transport to the Mountain Home VAMC, but EMS was informed that 
the VAMC was on divert and not receiving patients.  The Veteran 
was instead transported from his home to the Johnson City Medical 
Center, where he was kept overnight and released on April 14, 
2006, when he was transferred to VA for further care.  

In general, to establish eligibility for payment or reimbursement 
of medical expenses incurred at a non-VA facility, a claimant 
must satisfy three conditions.  There must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or 
(2) for a non-service-connected disability associated 
with and held to be aggravating an adjudicated service-
connected disability, or (3) for any disability of a 
veteran who has a total disability, permanent in nature, 
resulting from a service-connected disability, or (4) for 
any injury, illness, or dental condition in the case of a 
veteran who is participating in a rehabilitation program 
and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 
C.F.R. § 17.48(j); and

(b) The services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. 
West, 11 Vet. App. 45, 49 (1998).

Failure to satisfy any of the three criteria listed above 
precludes VA from paying unauthorized medical expenses incurred 
at a private facility.  Zimick, 11 Vet. App. at 49; see also 
Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. 
Brown, 7 Vet. App. 325, 327 (1995); H.R. Rep. No. 93-368, at 9 
(July 10, 1973) ("[The proposed provision a]uthorizes 
reimbursement of certain veterans who have service-connected 
disabilities, under limited circumstances, for reasonable value 
of hospital care or medical services . . . from sources other 
than the VA.  Eligible veterans are those receiving treatment for 
a service-connected disability. . . .  Services must be rendered 
in a medical emergency and VA or other Federal facilities must 
not be feasibly available.").

The Veteran is service-connected for PTSD.  He has previously 
sought service connection for chronic obstructive pulmonary 
disease (COPD), but was denied by the Regional Office.  The 
Veteran's disability rating (for his service-connected PTSD) was 
30 percent in April 2006.  

There is no evidence to suggest that the Veteran's PTSD was 
somehow aggravating his COPD.  The Veteran has not argued this, 
and there is no support in his private or VA treatment records 
for such a contention.  

The Veteran was also at home at the time he sought care.  There 
is no evidence to suggest he was enrolled in a rehabilitation 
program.  

Thus, the first criterion is not met.  Care and services were not 
rendered for an adjudicated service-connected disability, or for 
a non-service-connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, the 
Veteran did not have a total and permanent rating and he was not 
in a rehabilitation program.  Therefore, reimbursement for 
unauthorized medical expenses is not warranted under 38 U.S.C.A. 
§ 1728.  See Zimick.  

The Board notes that the Veterans Millennium Health Care and 
Benefits Act, which became effective in May 2000, also provides 
general authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non- Department facility to 
those veterans who are active Department health-care participants 
(enrolled in the annual patient enrollment system and recipients 
of Department hospital, nursing home, or domiciliary care under 
such system within the last 24-month period) and who are 
personally liable for such treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 
U.S.C.A. § 1725.  To be eligible for reimbursement under this 
law, all of the following conditions must be met:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility providing 
emergency care;

(b) A prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention for the 
initial evaluation and treatment would have been hazardous 
to life or health;

(c) A VA or other Federal facility was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment 
is for a continued medical emergency of such a nature that 
the veteran could not have been safely discharged or 
transferred to a VA or other Federal facility (the medical 
emergency lasts only until the time the veteran becomes 
stabilized).

(e) The veteran was enrolled in the VA health care system 
at the time the emergency treatment was furnished and had 
received medical services under 38 U.S.C. Chapter 17 within 
two years before the non-VA emergency treatment;

(f) The veteran is financially liable to the non-VA 
provider of the emergency treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in part, 
for the emergency treatment;

(h) The veteran has unsuccessfully exhausted claims 
reasonably available against a third party in the case of 
an accident or work-related injury; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. § 1728, which applies primarily to emergency 
treatment for a service-connected disability.

38 C.F.R. § 17.1002 (2010).  Since all criteria must be met, the 
claim must be denied if there is a failure to satisfy any single 
criterion.

The medical care provided on April 13, 2006, was for an 
emergency.  The Veteran's VA treatment records reflect that the 
Veteran had been ill with difficulty breathing for three weeks.  
The Veteran began having increased difficulty breathing on April 
11.  The Veteran's wife called and was urged to bring the Veteran 
in for care.  An appointment was not available, and the Veteran's 
wife was told to bring him to the emergency room.  The Veteran's 
breathing problems continued on April 12.  Again, the Veteran's 
wife spoke to VA personnel and was told to bring him to the 
emergency room.  Finally, on April 13, the Veteran's symptoms 
worsened further and his wife called EMS and an ambulance was 
sent to the Veteran's home.  The Veteran was placed on oxygen.  
The Veteran was taken to the Johnson City Medical Center where he 
was admitted.  The admission note indicates that he had COPD 
exacerbation with mild respiratory failure.  A treatment plan 
note states that he was hypoxic with carbon dioxide retention at 
admission.  Emergent care was warranted.  The first criterion is 
met.  38 C.F.R. § 17.1002 (a).

Similarly, a reasonable prudent lay person would seek medical 
care in such circumstances.  While the Veteran had avoided care 
for April 11 and 12, his situation worsened.  In the meantime, 
the Veteran and his wife had been told by VA personnel to come to 
the emergency room for care.  The Board finds that a prudent 
layperson would have reasonably expected that delay in seeking 
immediate medical attention for the initial evaluation and 
treatment would have been hazardous to life or health.  The 
second criterion is met.  38 C.F.R. § 17.1002 (b).

As discussed above, the EMS personnel attempted to transport the 
Veteran to the Mountain Home VAMC, but was informed that the 
facility was on divert.  Thus, the local VAMC was not available 
as it refused to accept patients.  The third criterion is met.  
38 C.F.R. § 17.1002 (c).

The Veteran was hospitalized in need of emergent care and 
transferred to VA facilities on the next day.  VA was not able to 
receive him on the initial day of treatment.  The Board finds 
that the expenses beyond the initial emergency evaluation and 
treatment are for continued medical care performed because the 
Veteran could not have been safely discharged or transferred to a 
VA or other Federal facility as the VAMC was on divert.  The 
fourth criterion is met.  38 C.F.R. § 17.1002 (d).

The Veteran's claims file shows that he has been enrolled in VA 
medical service programs for several years prior to April 2006.  
The fifth criterion is met.  38 C.F.R. § 17.1002 (e).

The claims received show that the Veteran is financially 
responsible to the Johnson City Medical Center providers.  The 
bills were sent to VA as his insurer.  The sixth criterion is 
met.  38 C.F.R. § 17.1002 (f).

There is a question as to the seventh criterion-whether the 
Veteran had other insurance coverage.  A health plan contract is 
specifically defined, by the law as well as the implementing 
regulation, to include an insurance program described in section 
1811 of the Social Security Act (42 U.S.C. 1395c) or established 
by section 1831 of that Act (42 U.S.C. 1395j).  38 U.S.C.A. § 
1725(f)(2)(B) (West 2002); 38 C.F.R. § 17.1001(a)(2) (2010).  42 
U.S.C. 1395c refers to Medicare Part A and 42 U.S.C. 1395j refers 
to Medicare Part B.  That is, the law and regulations 
specifically exclude payment under the Millennium Act if the 
Veteran has coverage under either Medicare Part A or Medicare 
Part B.

Reimbursement was denied in part due to other insurance coverage 
in an October 2006 reconsideration by the MPAS.  A handwritten 
comment on one page of the June 2006 denial letters states that 
the Veteran has Medicare Part A coverage.  The medical file was 
sent to the MPAS service for review.  Reimbursement was 
originally denied in June 2006.  MPAS reconsideration was 
requested in July 2006.  A handwritten comment on top of an 
October 2006 MPAS reconsideration states that the Veteran has 
Medicare Part A.  No supporting evidence regarding enrollment in 
Medicare Part A is of record.  The claims received from the 
Johnson City Medical Center providers in April 2006 show that the 
Veteran's insurer was VA, not Medicare.  The Veteran denied 
having other coverage in his Notice of Disagreement.  The 
Veteran's VA treatment records include a March 15, 2006, social 
services referral which contains a demographics section stating 
that the Veteran does not have Medicare Parts A or B.  In the 
absence of a source to which Medicare Part A enrollment is 
attributable, the Board finds that there is no competent evidence 
of record to show Medicare Part A enrollment and that the Veteran 
did not have other insurance on April 13 or 14, 2006.  The 
seventh criterion is met 38 C.F.R. § 17.1002 (g).

There appears to be no third party liability or worker's 
compensation such that the Veteran could attempt recovery from 
another source.  The eighth criterion is met.  38 C.F.R. 
§ 17.1002 (h).

Finally, as discussed above, the Veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728.  The ninth criterion is 
met.  38 C.F.R. § 17.1002 (i).

All reasonable doubt has been resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  In light of the foregoing, the Board 
concludes that all nine criteria for reimbursement for 
unauthorized medical expenses have been met.  38 C.F.R. 
§ 17.1002.  The claim is granted.  

ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from April 13 to 
April 14, 2006, at the Johnson City Medical Center is granted.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


